Nationwide Life Insurance Company: ·Nationwide Provident VLI Separate Account 1 Prospectus supplement dated May 3, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. “Appendix B: Portfolio Information” is amended to reflect that the following underlying mutual funds do not assess (or reserve the right to assess) a short-term trading fee: Fidelity Variable Insurance Products Fund – VIP Asset Manager Portfolio: Initial Class Fidelity Variable Insurance Products Fund – VIP Asset Manager: Growth Portfolio: Initial Class Fidelity Variable Insurance Products Fund – VIP Growth Portfolio: Initial Class Nationwide Variable Insurance Trust – NVIT Investor Destinations Moderate Fund: Class II Nationwide Variable Insurance Trust – NVIT Money Market Fund: Class IV Nationwide Variable Insurance Trust – NVIT Multi-Manager Mid Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Cap Value Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Cap Value Fund: Class IV Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Company Fund: Class IV Nationwide Variable Insurance Trust – NVIT Nationwide Fund: Class IV Nationwide Variable Insurance Trust – NVIT S&P 500 Fund: Class IV Nationwide Variable Insurance Trust – Oppenheimer NVIT Large Cap Growth Fund: Class I
